Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 30, 2020 and February 11, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, e.g. TONGYU COMMUNICATION INC (CN 205 944 383 U), discloses a tilt bracket comprising: a first bracket part and a second bracket part; a connector connecting the first bracket part and the second bracket part in a manner that the first bracket part and second bracket part are pivotable between a fully open position, a fully folded position, and intermediate positions; a gear comprising a first cogwheel, wherein the first cogwheel is connected to the first bracket part and shares a center axis with the connector. (See Drawing 2)
Prior art fails, however, to disclose or render obvious “a blocking device pivotable between an engaged position and an unengaged position, the blocking device comprising a blocking catch configured to engage with the gear when the blocking device is in the engaged position, the blocking device is configured to allow the gear to pivot the first bracket part and the second bracket part towards the fully folded position when the blocking device is in the unengaged position and when the blocking device is in the engaged position, the blocking device is configured to prevent the gear from pivoting the first bracket part and the second bracket part towards the fully open position when the blocking device is in the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Robert Karacsony/Primary Examiner, Art Unit 2845